OPINION SPIESS, Chief Judge. Defendant was convicted and sentenced for the unlawful possession of marijuana under § 54-7-13, N.M.S.A.1953 (Rpl. Vol. 8, Pt. 2). This Act is known as the Uniform Narcotics Drug Act. Defendant has appealed challenging the constitutionality of the Uniform Narcotics Drug Act. We do not consider the constitutional question raised..because, in our opinion, the trial court proceeded without jurisdiction to try and sentence defendant under the Uniform Narcotics Drug Act; the applicable Act being § 54 — 5-14, N.M. S.A.1953. This case, in our opinion, falls squarely within State v. McNeece, 82 N.M. 345, 481 P.2d 707 (Ct.App.1971); See State v. Riley, 82 N.M. 235, 478 P.2d 563 (Ct.App.1970); State v. Rendleman, 481 P.2d 708 (Ct.App.) decided February 12, 1971; and State v. Thorn, 483 P.2d 312 (Ct.App.) decided March 12, 1971. We reverse with instructions to vacate the judgment and sentence and. dismiss the charge under which defendant was convicted. It is so ordered. HENDLEY and SUTIN, JJ., concur.